UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4248


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARCUS PARKS, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:19-cr-00226-NCT-1)


Submitted: December 20, 2021                                      Decided: January 14, 2022


Before KING and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, Winston-Salem, North Carolina, for Appellant. Tanner
Lawrence Kroeger, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus Parks, Jr., appeals from the revocation of his supervised release and the

imposition of an 18-month sentence, to be followed by 18 months of supervised release.

His counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there were no meritorious issues for appeal but questioning whether the district court

adequately considered Parks’s mitigating arguments prior to imposing sentence. The

Government declined to file a response brief. Parks was notified of his right to file a pro se

supplemental brief but has not done so. After a careful review of the record, we affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted).      In determining whether a revocation sentence is plainly

unreasonable, “we first must determine whether the sentence is procedurally or

substantively unreasonable.” Id. In doing so, we are guided by the same procedural and

substantive considerations that guide our review of original sentences, but we take a more

deferential appellate posture. United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

States v. Coston, 964 F.3d 289, 297 (4th Cir. 2020) (internal quotation marks omitted),

cert. denied, 141 S. Ct. 1252 (2021); see 18 U.S.C. § 3583(e) (listing sentencing factors

                                              2
applicable to revocation proceedings). “A revocation sentence is substantively reasonable

if, in light of the totality of the circumstances, the court states an appropriate basis for

concluding that the defendant should receive the sentence imposed.” Coston, 964 F.3d at

297 (internal quotation marks omitted).

       “A court need not be as detailed or specific when imposing a revocation sentence as

it must be when imposing a post-conviction sentence, but it still must provide a statement

of reasons for the sentence imposed.” United States v. Thompson, 595 F.3d 544, 547 (4th

Cir. 2010) (internal quotation marks omitted). An explanation is adequate if it permits this

court to determine “that the sentencing court considered the applicable sentencing factors

with regard to the particular defendant before it and also considered any potentially

meritorious arguments raised by the parties with regard to sentencing.” United States v.

Gibbs, 897 F.3d 199, 204 (4th Cir. 2018) (alterations and internal quotation marks omitted).

       In Slappy, we held that a district court imposing a revocation sentence “must address

the parties’ nonfrivolous arguments in favor of a particular sentence, and if the court rejects

those arguments, it must explain why in a detailed-enough manner that this [c]ourt can

meaningfully consider the procedural reasonableness of the revocation sentence imposed.”

872 F.3d at 208; see United States v. Ross, 912 F.3d 740, 744 (4th Cir. 2019) (requiring

original sentencing court to “address or consider all non-frivolous reasons presented for

imposing a different sentence”). “[W]here a court entirely fails to mention a party’s

nonfrivolous arguments in favor of a particular sentence, or where the court fails to provide

at least some reason why those arguments are unpersuasive, even the relaxed requirements

for revocation sentences are not satisfied.” Slappy, 872 F.3d at 209.

                                              3
       Here, Parks admitted the violations of which he was accused. The district court then

provided a clear and detailed explanation for rejecting Parks’s request for a supervised

release sentence. The court explicitly addressed his mitigating arguments and, in light of

them, imposed a sentence below the Guidelines range. Further, the court repeatedly noted

that Parks had failed on supervision, even with a good support system. We find that the

explanation was sufficient to permit meaningful appellate review and that the sentence was

based on appropriate sentencing factors. Thus, the sentence was both substantively and

procedurally reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Parks, in writing, of the right to petition the

Supreme Court of the United States for further review. If Parks requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may move

in this court for leave to withdraw from representation. Counsel’s motion must state that

a copy thereof was served on Parks. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            4